Citation Nr: 1728488	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  05-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly pension due to the need for aid and attendance.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
 
A private attorney previously represented the Veteran.  In an August 2012 letter, the Veteran stated he no longer wanted the attorney to represent him and the Veteran has proceeded unrepresented.

The Board remanded the claim for further development in April 2010, December 2012, and April 2016.  The claim has returned to the Board.

The Veteran testified at an August 2015 video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.


FINDING OF FACT

The Veteran did not report for a VA examination scheduled in conjunction with his claim for a special monthly pension and has not shown good cause for failure his report.


CONCLUSION OF LAW

Special monthly pension due to the need for aid and attendance is denied.  38 C.F.R. § 3.655(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In April 2016, the Board remanded the claim for an examination for special monthly compensation.  Upon being contacted to schedule the examination, the Veteran stated he would not attend an examination for special monthly pension and that he felt the VA already had enough information to make a decision and grant his benefit "at 100%."  See November 2016 Report of General Information.  The Veteran subsequently did not attend his scheduled examination.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran dated February 2005.
 
VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, hearing testimony, service personnel records, and lay statements have been obtained and appear to be complete.  In addition, VA obtained relevant post-service VA and private treatment records.  

The VA scheduled an examination for the Veteran regarding the claim.  As explained both above and below, he did not attend and no good cause is shown.  The examination was necessary so as to assess the level of disability.




Special Monthly Compensation

In general, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination the claim must be denied or decided based on the record, based on the type of claim.  38 C. F. R. § 3.655(a).  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  

The Veteran was notified of the need for an examination by phone and stated he would not attend an examination because he could not travel to the VA and that "he feels we have enough information to make a decision and grant his benefits at 100%."  See November 2016 Report of General Information.  In the past, the Veteran has traveled to VA hospital(s) for examinations.  In addition, the Veteran's wife submitted an undated statement, received in April 2017 and referencing the Veteran's failure to appear at the March 2017 VA examination.  This letter stated that the Veteran was notified that the Veteran "would have to contact the Regional Office . . . to make an appointment," if the Veteran wished to schedule a new examination.  There is no evidence of record that the Veteran attempted to reschedule the examination.  In March 2017, the Veteran received an SSOC, which denied his claim based, in part, on his failure to attend his examination.  

The Veteran failed to attend his VA examination, did not attempt to reschedule, and provided no good cause for his failure to report.  The examination was necessary so as to determine the extent of impairment.

The claim here is for "special monthly pension by reason of the need for aid and attendance."  See April 2016 Board decision, at 47.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  

A special monthly pension is an other original claim, or a claim for increase i.e. a claim other than for "original compensation," as it does not involve compensation.  See, e.g., 38 C.F.R. § 3.4 (defining "compensation" as "payment . . . to a Veteran because of service-connected disability").  Therefore, the appropriate disposition is denial.  See 38 C.F.R. § 3.655(b).


ORDER

Entitlement to service connection for special monthly pension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


